*652Dissenting Opinion by
Judge Rogers :
I dissent from the majority’s affirmance of the PLRB’s action of including judges ’ secretaries in the bargaining unit. Judges’ secretaries, in my opinion, fit within the PERA’s definition at Section 301(13), 43 PjS. §1101(13), of a confidential employe as one who works “in a close continuing relationship with public officers . . . associated with collective bargaining on behalf of the employer.” Confidential employees are .excluded from the definition of public employe by PERA Section 301(5); 43 PjS. §1101.301(2) ; Sweet II established that the Legislature could constitutionally designate the County Commissioners as the exclusive bargaining representative for court-related employes; but it also held that the judges must retain the right to hire, discharge and supervise court employes. Judges are therefore their secretaries’ employers, and it is unrealistic to suppose that judges are not persons actually as well as technically associated with the collective bargaining engaged in by the County Commissioners on their behalf.
I also believe that the judges’ secretaries are “employees ... necessary to the functioning of the courts, ’ ’ required to be excluded from any unit with other public employees by PERA Section 604(3), 43 P.S. §1101,604(3).
I concur in the court’s order in all other respects.